        Case: 5:18-cv-02508-SL Doc #: 1 Filed: 10/30/18 1 of 16. PageID #: 1



                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

EVELYN PANNELL, individually and on
behalf of all others similarly situated,

       Plaintiff,                                      Case No.: 5:18-cv-02508

v.                                                     CLASS ACTION COMPLAINT

KEYVIEW LABS, INC. and DOES 1-10,                      JURY DEMANDED

       Defendants.


       Now comes the Plaintiff, EVELYN PANNELL (“Plaintiff”), individually and on behalf of

all others similarly situated, by and through her attorneys, and for her class action Complaint

against the Defendants, KEYVIEW LABS, INC. and DOES 1-10 (“Defendants”), Plaintiff alleges

and states as follows:

                                PRELIMINARY STATEMENTS

       1.      This is an action for damages, injunctive relief, and any other available legal or

equitable remedies, for violations of the Telephone Consumer Protection Act (“TCPA”), 47 U.S.C.

§ 227, et seq., resulting from the illegal actions of Defendants, in negligently, knowingly and/or

willfully placing through their agent(s), automated, sales, solicitation, and/or other telemarketing

calls to Plaintiff’s cellular telephone, in violation of the TCPA and related regulations, specifically

the National Do-Not-Call and internal do-no-call provisions of 47 C.F.R. 64.1200(c) and (d),

thereby invading Plaintiff’s privacy. Plaintiff alleges as follows upon personal knowledge as to

herself and her own acts and experiences, and, as to all other matters, upon information and belief,

including investigation conducted by her attorneys.
        Case: 5:18-cv-02508-SL Doc #: 1 Filed: 10/30/18 2 of 16. PageID #: 2



       2.      According to the Federal Communications Commission’s website, accessed on

August 17, 2018 at http://www.fcc.gov/consumers/guides/stop-unwanted-calls-texts-and-faxes:

               The national Do Not Call list protects landline and wireless phone
               numbers. You can register your numbers on the national Do Not Call
               list at no cost… Telemarketers must remove your numbers from
               their call lists and stop calling you within 31 days from the date you
               register …[T]ell unwanted callers that you do not consent to the call
               and to put you on their internal do not call list.

       3.      The TCPA was designed to prevent calls like the ones described herein, and to

protect the privacy of citizens like Plaintiff. “Voluminous consumer complaints about abuses of

telephone technology – for example, computerized calls dispatched to private homes – prompted

Congress to pass the TCPA.” Mims v. Arrow Fin. Servs., LLC, 132 S. Ct. 740, 744 (2012).

       4.       In enacting the TCPA, Congress intended to give consumers a choice as to how

corporate similar entities may contact them, and made specific findings that “[t]echnologies that

might allow consumers to avoid receiving such calls are not universally available, are costly, are

unlikely to be enforced, or place an inordinate burden on the consumer.” TCPA, Pub. L. No. 102–

243, § 11. In support of this, Congress found that:

               [b]anning such automated or prerecorded telephone calls to the
               home, except when the receiving party consents to receiving the call
               or when such calls are necessary in an emergency situation affecting
               the health and safety of the consumer, is the only effective means of
               protecting telephone consumers from this nuisance and privacy
               invasion.

Id. at § 12; see also Martin v. Leading Edge Recovery Solutions, LLC, 2012 WL 3292838, at *4

(N.D.Ill. Aug. 10, 2012) (citing Congressional findings on the TCPA’s purpose).

       5.      Congress also specifically found that “the evidence presented to the Congress

indicates that automated or prerecorded calls are a nuisance and an invasion of privacy, regardless

of the type of call….” Id. at §§ 12-13.
        Case: 5:18-cv-02508-SL Doc #: 1 Filed: 10/30/18 3 of 16. PageID #: 3



        6.      Persons, like Plaintiff herein, have no control to stop unsolicited unwanted calls to

their cellular telephones.

        7.      Plaintiff received numerous unsolicited, automated sales calls to her cellular

telephone, all because Defendants wished to advertise and market its products and/or services for

its own benefit.


                                  JURISDICTION AND VENUE

        8.      This Court had jurisdiction pursuant to 28 U.S.C. § 1331, as this civil action arises

under a law of the United States, the TCPA.

        9.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) because a

substantial part of the events giving rise to this claim occurred in this District.

                                              PARTIES

        10.     Plaintiff is an individual who was at all relevant times residing in Streetsboro, Ohio.

        11.     On information and belief, Defendant KEYVIEW LABS, INC. (“Keyview”) is a

corporation of the State of Delaware, which is not authorized to do business in Ohio, and whose

principal place of business is located in Tampa, Florida.

        12.     On information and belief, at all times relevant hereto, Keyview was engaged in the

marketing and sale of brain supplements.

        13.     The true names and capacities, whether individual, corporate, associate, or

otherwise, of the defendants sued herein as DOES 1-10, inclusive, are currently unknown to

Plaintiff, who therefore sues these defendants by such fictitious names. Plaintiff will seek leave of

court to amend this Complaint to reflect the true names and capacities of the defendants designated

hereinafter as Does when such identities become known.
        Case: 5:18-cv-02508-SL Doc #: 1 Filed: 10/30/18 4 of 16. PageID #: 4



       14.     Each of the defendants sued herein was the principal, agent, or employee of the

other, and was acting within the scope of such agency or employment. Each defendant sued herein

was the co-conspirator of the other and was acting within the course and scope of a conspiracy

formed amongst each of them. Each defendant sued herein aided and abetted each other with the

intent that each would be successful in their mutual endeavors. Each defendant sued herein

received money or property as a result of the conduct described herein without consideration

therefore and/or with knowledge that the money or property was obtained as a result of the

wrongful conduct described herein.

       15.     Plaintiff is a “person” as defined by 47 U.S.C. § 153 (39).

       16.     Defendants are each a “person” as defined by 47 U.S.C. § 153(39).

                            FACTS COMMON TO ALL COUNTS

       17.     On or about February 6, 2010, Plaintiff successfully registered her residential

telephone number ending in -2602 with the National Do-Not-Call Registry.

       18.     During or about March, 2018, Defendants began placing unsolicited automated

telemarketing telephone calls to Plaintiff.

       19.     When Plaintiff would answer Defendants’ telephone calls, she experienced a long

pause before a live representative would begin speaking, which is indicative of an automatic

telephone dialing system.

       20.     Plaintiff has not previously sought out Keyview’s services nor has Plaintiff

attempted to retrieve information from Keyview about its services.

       21.     Over the course of approximately two months, Plaintiff received approximately 20

unsolicited automated telemarketing telephone calls from Keyview.
        Case: 5:18-cv-02508-SL Doc #: 1 Filed: 10/30/18 5 of 16. PageID #: 5



       22.     Plaintiff called the telephone number back which appeared on her caller ID in an

effort to have her telephone number placed on Keyview’s internal do-not-call list.

       23.     The agent of Keyview with whom Plaintiff spoke informed Plaintiff that her

telephone number had been included in Keyview’s automatic telephone dialing system.

       24.     Plaintiff requested of said agent that Defendants cease placing calls to Plaintiff’s

telephone number ending in -2602.

       25.     Said agent of Keyview told Plaintiff that Keyview would take Plaintiff’s telephone

number off its autodialer.

       26.     Despite Plaintiff’s unequivocal request that Defendants cease placing telephone

calls to her telephone number ending in -2602, Defendants continued to place unsolicited,

automated telemarketing telephone calls to said telephone number.

       27.     As a result of Defendants’ acts and omissions outlined above, Plaintiff has suffered

concrete and particularized injuries and harm, which include, but are not limited to, the following:

               a.      Invasion of privacy;

               b.      Intrusion upon and occupation of the capacity of Plaintiff’s cellular

                       telephone;

               c.      Wasting Plaintiff’s time;

               d.      Risk of personal injury due to interruption and distraction when receiving

                       unwanted telemarketing calls from Defendants;

               e.      Depletion of Plaintiff’s cellular telephone battery;

               f.      The cost of electricity to recharge Plaintiff’s cellular telephone battery; and

               g.      Stress, aggravation, frustration, emotional distress and mental anguish.
           Case: 5:18-cv-02508-SL Doc #: 1 Filed: 10/30/18 6 of 16. PageID #: 6



                                     CLASS ALLEGATIONS

       28.       Plaintiff brings this action on behalf of herself and all others similarly situated, as

a member of the proposed class (the “Class”), defined as follows:

                All persons or entities within the United States who received any
                automated telephone calls, placed by or on behalf of Defendants,
                without the consent of the recipient, within four years prior to the
                filing of this Complaint.

       29.      Plaintiff represents, and is a member of, a sub-class (the “National Do-Not-Call

Sub-Class”), defined as follows:

                All residential telephone subscribers within the United States whose
                telephone numbers were registered on the National Do-Not-Call
                Registry for at least 30 days, who had not granted Defendants prior
                express consent nor had a prior established business relationship
                with Defendants, or who had revoked such consent and prior
                established business relationship, who received more than one call
                made by or on behalf of Defendants that promoted Defendants’
                products or services, within any 12-month period, within four years
                prior to the filing of the complaint.

       30.      Plaintiff also brings this action on behalf of herself and all others similarly situated,

as a member of another proposed sub-class (the “Internal Do-Not-Call Sub-Class”), defined as

follows:

                All residential telephone subscribers within the United States who
                requested that Defendants not place calls to them for telemarketing
                purposes, who received at least one such call made by or on behalf
                of Defendants that promoted Defendants’ products or services, more
                than 30 days after the date such request was made, and within four
                years prior to the filing of the complaint

       31.      Defendants, their employees and agents are excluded from the Class, the National

Do-Not-Call Sub-Class, and the Internal Do-Not-Call Sub-Class. Plaintiff does not know the

number of members in the Class, the National Do-Not-Call Sub-Class, and the Internal Do-Not-
        Case: 5:18-cv-02508-SL Doc #: 1 Filed: 10/30/18 7 of 16. PageID #: 7



Call Sub-Class, but believes the members number in the hundreds, if not more. Thus, this matter

should be certified as a Class Action to assist in the expeditious litigation of the matter.

       32.     The Class, the National Do-Not-Call Sub-Class, and the Internal Do-Not-Call Sub-

Class are so numerous that the individual joinder of all of their members is impractical. While the

exact number and identities of their members are unknown to Plaintiff at this time and can only be

ascertained through appropriate discovery, Plaintiff is informed and believes and thereon alleges

that the Class, the National Do-Not-Call Sub-Class, and the Internal Do-Not-Call Sub-Class

include hundreds, if not thousands of members. Plaintiff alleges that the class members may be

ascertained by the records maintained by Defendant.

       33.     This suit is properly maintainable as a class action pursuant to Fed. R. Civ. P. 23(a)

because the Class, the National Do-Not-Call Sub-Class, and the Internal Do-Not-Call Sub-Class

are so numerous that joinder of their members is impractical and the disposition of their claims in

the Class Action will provide substantial benefits both to the parties and the Court.

       34.     There are questions of law and fact common to the Class, the National Do-Not-Call

Sub-Class, and the Internal Do-Not-Call Sub-Class affecting the parties to be represented. The

questions of law and fact common to the Class, the National Do-Not-Call Sub-Class, and the

Internal Do-Not-Call Sub-Class predominate over questions which may affect individual class

members and include, but are not necessarily limited to, the following:

               a.      Whether the Class members’ telephone numbers were called by Defendants

                       using an automatic telephone dialing system without Defendants having

                       obtained prior express consent to place such calls;
         Case: 5:18-cv-02508-SL Doc #: 1 Filed: 10/30/18 8 of 16. PageID #: 8



               b.      Whether the National Do-Not-Call Sub-Class members’ telephone numbers

                       were called by Defendants more than 30 days after the date the members

                       registered their numbers on the National Do-Not-Call Class registry;

               c.      Whether the Internal Do-Not-Call Sub-Class members’ telephone numbers

                       were called by Defendants more than 30 days after the date the members

                       requested their numbers be added to Defendants’ internal do-not-call list;

               d.      Whether Defendants violated the TCPA, 47 U.S.C. § 227, et seq., by placing

                       automated telephone calls to the class members without proper consent;

               e.      Whether Defendants violated the TCPA, 47 U.S.C. § 227, et seq., by placing

                       telephone calls to the National Do-Not-Call Sub-Class members without

                       proper consent; and

               f.      Whether Defendants violated the TCPA, 47 U.S.C. § 227, et seq., by placing

                       telephone calls to the Internal Do-Not-Call Sub-Class members without

                       proper consent.

         35.   As a resident of the United States whose telephone number was called by

Defendants using an automatic telephone dialing system, on multiple occasions, without Plaintiff’s

prior express consent, more than 31 days after Plaintiff had registered her telephone number on

the National Do-Not-Call Registry, and more than 30 days after Plaintiff requested her number be

added to Defendants’ internal do-not-call list, Plaintiff is asserting claims that are typical of the

Class, the National Do-Not-Call Sub-Class, and the Internal Do-Not-Call Sub-Class.

         36.   Plaintiff has no interests adverse or antagonistic to the interests of the other

members of the Class, the National Do-Not-Call Sub-Class, and the Internal Do-Not-Call Sub-

Class.
        Case: 5:18-cv-02508-SL Doc #: 1 Filed: 10/30/18 9 of 16. PageID #: 9



       37.     Plaintiff will fairly and adequately protect the interests of the members of the Class,

the National Do-Not-Call Sub-Class, and the Internal Do-Not-Call Sub-Class. Plaintiff has

retained attorneys experienced in the prosecution of class actions.

       38.     A class action is superior to other available methods of fair and efficient

adjudication of this controversy, since individual litigation of the claims of all Class, National Do-

Not-Call Sub-Class, and Internal Do-Not-Call Sub-Class members is impracticable. Even if every

Class and Sub-Class member could afford individual litigation, the court system could not. It

would be unduly burdensome to the courts in which individual litigation of numerous issues would

proceed. Individualized litigation would also present the potential for varying, inconsistent or

contradictory judgments and would magnify the delay and expense to all parties, and to the court

system, resulting from multiple trials of the same complex factual issues. By contrast, the conduct

of this action as a class action presents fewer management difficulties, conserves the resources of

the parties and of the court system and protects the rights of each class member. Class treatment

will also permit the adjudication of relatively small claims by many class members who could not

otherwise afford to seek legal redress for the wrongs complained of herein.

       39.     The prosecution of separate actions by individual members of the Class, the

National Do-Not-Call Sub-Class, and the Internal Do-Not-Call Sub-Class would create a risk of

adjudications with respect to them that would, as a practical matter, be dispositive of the interests

of the other class members not parties to such adjudications or that would substantially impair or

impede the ability of such non-party class members to protect their interests.

       40.     Defendants have acted or refused to act in respect generally applicable to the Class,

the National Do-Not-Call Sub-Class, and the Internal Do-Not-Call Sub-Class, thereby making
       Case: 5:18-cv-02508-SL Doc #: 1 Filed: 10/30/18 10 of 16. PageID #: 10



appropriate final and injunctive relief with regard to the members of the Class, the National Do-

Not-Call Sub-Class, and the Internal Do-Not-Call Sub-Class as a whole.

       41.     Defendants failed to comply with the requirements of the TCPA, including but not

limited to 47 U.S.C. § 227(b), and 47 C.F.R. § 64.1200(c) and (d), as to the Class, National Do-

Not-Call Sub-Class, and Internal Do-Not-Call Sub-Class members, with respect to the above-

alleged transactions.

       42.     47 U.S.C. § 227(b)(1)(A)(iii), provides that:

               It shall be unlawful for any person within the United States, or any
               person outside the United States if the recipient is within the United
               States to make any call (other than a call made for emergency
               purposes or made with the prior express consent of the called party)
               using any automatic telephone dialing system or an artificial or
               prerecorded voice…to any telephone number assigned to a paging
               service, cellular telephone service, specialized mobile radio service,
               or other radio common carrier service, or any service for which the
               called party is charged for the call, unless such call is made solely
               to collect a debt owed to or guaranteed by the United States…

       43.     47 C.F.R. § 64.1200(c)(2) provides that:

               [n]o person or entity shall initiate any telephone solicitation to…[a]
               residential telephone subscriber who has registered his or her
               telephone number on the national do-not-call registry of persons
               who do not wish to receive telephone solicitations that is maintained
               by the Federal Government.

       44.     47 C.F.R. § 64.1200(d) provides that:

               No person or entity shall initiate any call for telemarketing purposes
               to a residential telephone subscriber unless such person or entity has
               instituted procedures for maintaining a list of persons who request
               not to receive telemarketing calls made by or on behalf of that
               person or entity. The procedures instituted must meet the following
               minimum standards:
               …
               (3) Recording, disclosure of do-not-call requests. If a person or
               entity making a call for telemarketing purposes (or on whose behalf
               such a call is made) receives a request from a residential telephone
               subscriber not to receive calls from that person or entity, the person
       Case: 5:18-cv-02508-SL Doc #: 1 Filed: 10/30/18 11 of 16. PageID #: 11



               or entity must record the request and place the subscriber's name, if
               provided, and telephone number on the do-not-call list at the time
               the request is made. Persons or entities making calls for
               telemarketing purposes (or on whose behalf such calls are made)
               must honor a residential subscriber's do-not-call request within a
               reasonable time from the date such request is made. This period may
               not exceed thirty days from the date of such request.

       45.     In multiple instances, Defendants placed calls to the Class members using an

automatic telephone dialing system, without the members’ prior express consent, in violation of

the TCPA, 47 U.S.C. § 227, et seq.

       46.     In multiple instances, Defendants placed calls to the National Do-Not-Call Sub-

Class members without the members’ consent, and after the members registered with the federal

government’s Do-Not-Call list, in violation of the TCPA, 47 U.S.C. § 227, et seq., and 47 C.F.R.

64.1200(c).

       47.     In addition, on information and belief, Defendants have not instituted procedures

for maintaining a list of persons who request not to receive telemarketing calls made by or on

behalf of Defendants, in violation of the TCPA, 47 U.S.C. § 227, et seq., and 47 C.F.R. 64.1200(d).

       48.     The size and definition of the Class, the National Do-Not-Call Sub-Class, and the

Internal Do-Not-Call Sub-Class can be identified through Defendants’ records and/or Defendants’

agents’ records.

                                       COUNT I
                            NEGLIGENT VIOLATION OF THE
                        TELEPHONE CONSUMER PROTECTION ACT
                               47 U.S.C. § 227(b)(1)(A)(iii)

       49.         Plaintiff incorporates all of the allegations and statements made in paragraphs 1

through 48 above as if reiterated herein.
       Case: 5:18-cv-02508-SL Doc #: 1 Filed: 10/30/18 12 of 16. PageID #: 12



         50.   The foregoing acts and omissions of Defendants constitutes numerous and multiple

negligent violations of the TCPA, including, but not limited to, each and every one of the above

cited provisions of 47 U.S.C. § 227, et seq., and 47 U.S.C. § 227(b)(1)(A)(iii).

        51.    As a result of Defendants’ negligent violations of 47 U.S.C. § 227, et seq., Plaintiff

is entitled to an award of $500.00 in statutory damages for each and every violation, pursuant to

47 U.S.C. § 227(c)(5).

        52.    Plaintiff is also entitled to and seeks injunctive relief prohibiting such conduct in

the future.

                                   COUNT II
                  KNOWING AND/OR WILLFUL VIOLATION OF THE
                    TELEPHONE CONSUMER PROTECTION ACT
                           47 U.S.C. § 227(b)(1)(A)(iii)

        53.     Plaintiff incorporates all of the allegations and statements made in paragraphs 1

through 52 above as if reiterated herein.

        54.    The foregoing acts and omissions of Defendants constitutes numerous and multiple

knowing and/or willful violations of the TCPA, including, but not limited to, each and every one

of the above-cited provisions of 47 U.S.C. § 227, et seq., and 47 U.S.C. § 227(b)(1)(A)(iii).

        55.    As a result of Defendants’ knowing and/or willful violations of 47 U.S.C. § 227, et

seq., Plaintiff is entitled to an award of $1,500.00 in statutory damages for each and every

violation, pursuant to 47 U.S.C. § 227(c)(5).

        56.    Plaintiff is also entitled to and seeks injunctive relief prohibiting such conduct in

the future.
       Case: 5:18-cv-02508-SL Doc #: 1 Filed: 10/30/18 13 of 16. PageID #: 13



                                    COUNT III
                          NEGLIGENT VIOLATION OF THE
                      TELEPHONE CONSUMER PROTECTION ACT
                                47 C.F.R. 64.1200(c)

        57.    Plaintiff incorporates all of the allegations and statements made in paragraphs 1

through 56 above as if reiterated herein.

        58.    The foregoing acts and omissions of Defendants constitute numerous and multiple

negligent violations of the TCPA, including, but not limited to, each and every one of the above

cited provisions of 47 U.S.C. § 227, et seq., and the implementing regulations of 47 C.F.R.

64.1200(c).

        59.    As a result of Defendants’ negligent violations of 47 U.S.C. § 227, et seq., Plaintiff

is entitled to an award of $500.00 in statutory damages for each and every violation, pursuant to

47 U.S.C. § 227(c)(5).

        60.    Plaintiff is also entitled to and seeks injunctive relief prohibiting such conduct in

the future.

                                  COUNT IV
                  KNOWING AND/OR WILLFUL VIOLATION OF THE
                    TELEPHONE CONSUMER PROTECTION ACT
                              47 C.F.R. 64.1200(c)

        61.     Plaintiff incorporates all of the allegations and statements made in paragraphs 1

through 60 above as if reiterated herein.

        62.    The foregoing acts and omissions of Defendants constitute numerous and multiple

knowing and/or willful violations of the TCPA, including, but not limited to, each and every one

of the above-cited provisions of 47 U.S.C. § 227, et seq., and the implementing regulations of 47

C.F.R. 64.1200(c).
       Case: 5:18-cv-02508-SL Doc #: 1 Filed: 10/30/18 14 of 16. PageID #: 14



        63.    As a result of Defendants’ knowing and/or willful violations of 47 U.S.C. § 227, et

seq., Plaintiff is entitled to an award of $1,500.00 in statutory damages for each and every

violation, pursuant to 47 U.S.C. § 227(c)(5).

        64.    Plaintiff is also entitled to and seeks injunctive relief prohibiting such conduct in

the future.

                                     COUNT V
                          NEGLIGENT VIOLATION OF THE
                      TELEPHONE CONSUMER PROTECTION ACT
                                47 C.F.R. 64.1200(d)

        65.    Plaintiff incorporates all of the allegations and statements made in paragraphs 1

through 64 above as if reiterated herein.

        66.    The foregoing acts and omissions of Defendants constitute numerous and multiple

negligent violations of the TCPA, including, but not limited to, each and every one of the above

cited provisions of 47 U.S.C. § 227, et seq., and the implementing regulations of 47 C.F.R.

64.1200(d).

        67.    As a result of Defendants’ negligent violations of 47 U.S.C. § 227, et seq., Plaintiff

is entitled to an award of $500.00 in statutory damages for each and every violation, pursuant to

47 U.S.C. § 227(c)(5).

        68.    Plaintiff is also entitled to and seeks injunctive relief prohibiting such conduct in

the future.

                                  COUNT VI
                  KNOWING AND/OR WILLFUL VIOLATION OF THE
                    TELEPHONE CONSUMER PROTECTION ACT
                              47 C.F.R. 64.1200(d)

        69.    Plaintiff incorporates all of the allegations and statements made in paragraphs 1

through 68 above as if reiterated herein.
       Case: 5:18-cv-02508-SL Doc #: 1 Filed: 10/30/18 15 of 16. PageID #: 15



        70.    The foregoing acts and omissions of Defendants constitute numerous and multiple

knowing and/or willful violations of the TCPA, including, but not limited to, each and every one

of the above-cited provisions of 47 U.S.C. § 227, et seq., and the implementing regulations of 47

C.F.R. 64.1200(d).

        71.    As a result of Defendants’ knowing and/or willful violations of 47 U.S.C. § 227, et

seq., Plaintiff is entitled to an award of $1,500.00 in statutory damages for each and every

violation, pursuant to 47 U.S.C. § 227(c)(5).

        72.    Plaintiff is also entitled to and seeks injunctive relief prohibiting such conduct in

the future.

                                    PRAYER FOR RELIEF

        Wherefore, Plaintiff prays for a judgment against Defendants as follows:

               a.     An order certifying the Class, the National Do-Not-Call Sub-Class, and the

                      Internal Do-Not-Call Sub-Class and appointing Plaintiff as Representative

                      of the Class, the National Do-Not-Call Sub-Class, and the Internal Do-Not-

                      Call Sub-Class;

               b.     An order certifying the undersigned counsel as the Class Counsel, the

                      National Do-Not-Call Sub-Class Counsel, and the Internal Do-Not-Call

                      Sub-Class Counsel;

               c.     An order requiring Defendants, at their own cost, to notify all members of

                      the Class, the National Do-Not-Call Sub-Class, and the Internal Do-Not-

                      Call Sub-Class of the unlawful, unfair, deceptive and unconscionable

                      conduct herein;
          Case: 5:18-cv-02508-SL Doc #: 1 Filed: 10/30/18 16 of 16. PageID #: 16



                  d.      Judgment against Defendants in the amount of $500.00 in statutory

                          damages for each and every negligent violation of the TCPA by Defendants;

                  e.      Judgment against Defendants in the amount of $1,500.00 in statutory

                          damages for each and every knowing and/or willful violation of the TCPA

                          by Defendants;

                  f.      An order for injunctive relief prohibiting such conduct by Defendants in the

                          future;

                  g.      Judgment against Defendants for Plaintiff’s court costs and other litigation

                          costs; and

                  h.      Any other relief deemed just and proper by this Court.



                                            JURY DEMAND

          Plaintiff demands a trial by jury on all issues in this action so triable, except for any issues

relating to the amount of costs to be awarded should Plaintiff prevail on any of her claims in this

action.


                                                  RESPECFULLY SUBMITTED,

                                                  EVELYN PANNELL

                                                  By:     /s/ David B. Levin
                                                          Attorney for Plaintiff
                                                          Ohio Attorney No. 0059340
                                                          Law Offices of Todd M. Friedman, P.C.
                                                          333 Skokie Blvd., Suite 103
                                                          Northbrook, Illinois 60062
                                                          Phone: (224) 218-0882
                                                          Fax: (866) 633-0228
                                                          dlevin@toddflaw.com
